
	

113 S1382 IS: Federal Real Property Asset Management Reform Act of 2013
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1382
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mr. Carper (for himself,
			 Mr. Coburn, Mr.
			 Pryor, Mr. Begich,
			 Mr. Tester, and Mr. Portman) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To require the Federal Government to
		  expedite the sale of underutilized Federal real property.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Asset Management
			 Reform Act of 2013.
		2.PurposeThe purpose of this Act is to increase the
			 efficiency and effectiveness of the Federal Government in managing real
			 property by—
			(1)requiring agencies to maintain an
			 up-to-date inventory of real property;
			(2)establishing a Federal Real Property
			 Council to develop guidance on and ensure the implementation of strategies for
			 better managing Federal real property; and
			(3)authorizing a pilot program to expedite the
			 disposal of surplus real property.
			3.Property management and expedited disposal
			 of real propertyChapter 5 of
			 subtitle I of title 40, United States Code, is amended by adding at the end the
			 following:
			
				VIIProperty management and expedited disposal
				of real property
					621.DefinitionsIn this subchapter:
						(1)AdministratorThe term Administrator means
				the Administrator of General Services.
						(2)CouncilThe term Council means the
				Federal Real Property Council established by section 623(a).
						(3)DirectorThe term Director means the
				Director of the Office of Management and Budget.
						(4)DisposalThe term disposal means any
				action that constitutes the removal of any real property from the Federal
				inventory, including sale, deed, demolition, or exchange.
						(5)Excess propertyThe term excess property means
				any real property under the control of a Federal agency that the head of the
				Federal agency determines is not required to meet the needs or responsibilities
				of the Federal agency.
						(6)Federal
				agencyThe term Federal
				agency means—
							(A)an executive department or independent
				establishment in the executive branch of the Government; or
							(B)a wholly owned Government
				corporation.
							(7)Field officeThe term field office means
				any office of a Federal agency that is not the headquarters office location for
				the Federal agency.
						(8)Real property
							(A)In generalThe term real property means
				any Federal real property asset.
							(B)InclusionsThe term real property
				includes—
								(i)public buildings; and
								(ii)occupied and improved grounds, leased
				space, or other physical structures under the custody and control of any
				Federal agency.
								(C)ExclusionsThe term real property does
				not include—
								(i)any military installation (as defined in
				section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C.
				2687 note; Public Law 101–510));
								(ii)any property that is excepted from the
				definition of the term property under section 102;
								(iii)Indian and native Eskimo property held in
				trust by the Federal Government as described in section
				3301(a)(5)(C)(iii);
								(iv)real property operated and maintained by
				the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act
				of 1933 (16 U.S.C. 831 et seq.);
								(v)any real property the Director excludes for
				reasons of national security;
								(vi)any public lands (as defined in section 203
				of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
									(I)the Secretary of the Interior, acting
				through—
										(aa)the Director of the Bureau of Land
				Management;
										(bb)the Director of the National Park
				Service;
										(cc)the Commissioner of Reclamation; or
										(dd)the Director of the United States Fish and
				Wildlife Service; or
										(II)the Secretary of Agriculture, acting
				through the Chief of the Forest Service; or
									(vii)any property operated and maintained by the
				United States Postal Service.
								(9)Surplus propertyThe term surplus property
				means excess real property that is not required to meet the needs or
				responsibilities of any Federal agency.
						(10)Underutilized propertyThe term underutilized
				property means a portion or the entirety of any real property, including
				any improvements, that is used—
							(A)irregularly or intermittently by the
				accountable Federal agency for program purposes of the Federal agency;
				or
							(B)for program purposes that can be satisfied
				only with a portion of the property.
							622.Duties of Federal agenciesEach Federal agency shall—
						(1)maintain adequate inventory controls and
				accountability systems for real property under the control of the Federal
				agency;
						(2)develop current and future workforce
				projections so as to have the capacity to assess the needs of the Federal
				workforce regarding the use of real property;
						(3)continuously survey real property under the
				control of the Federal agency to identify excess property, underutilized
				property, and other real property suitable to be used for—
							(A)colocation with other Federal agencies;
				or
							(B)consolidation with other facilities;
							(4)promptly report excess property and
				underutilized property to the Administrator;
						(5)establish goals that will lead the Federal
				agency to reduce excess property and underutilized property in the inventory of
				the Federal agency;
						(6)submit to the Council a report on all
				excess property and underutilized property in the inventory of the Federal
				agency, including—
							(A)whether underutilized property can be
				better utilized; and
							(B)the extent to which the Federal agency
				believes that the underutilized property serves the needs of the Federal agency
				to retain underutilized property;
							(7)adopt workplace practices, configurations,
				and management techniques that can achieve increased levels of productivity and
				decrease the need for real property assets;
						(8)assess leased space to identify space that
				is not fully used or occupied;
						(9)on an annual basis and subject to the
				guidance of the Council—
							(A)conduct an inventory of real property under
				control of the Federal agency; and
							(B)make an assessment of each real property,
				which shall include—
								(i)the age and condition of the
				property;
								(ii)the size of the property in square footage
				and acreage;
								(iii)the geographical location of the property,
				including an address and description;
								(iv)the extent to which the property is being
				utilized;
								(v)the actual annual operating costs
				associated with the property;
								(vi)the total cost of capital expenditures
				associated with the property;
								(vii)sustainability metrics associated with the
				property;
								(viii)the number of Federal employees and
				functions housed at the property;
								(ix)the extent to which the mission of the
				Federal agency is dependent on the property;
								(x)the estimated amount of capital
				expenditures projected to maintain and operate the property over each of the
				next 5 years after the date of enactment of this subchapter; and
								(xi)any additional information required by the
				Administrator to carry out section 624; and
								(10)provide to the Council and the
				Administrator the information described in paragraph (9)(B) to be used for the
				establishment and maintenance of the database described in section 624.
						623.Establishment of a Federal Real Property
				Council
						(a)EstablishmentThere is established a Federal Real
				Property Council.
						(b)PurposeThe purpose of the Council shall be—
							(1)to develop guidance and ensure
				implementation of an efficient and effective real property management
				strategy;
							(2)to identify opportunities for the Federal
				Government to better manage real property assets; and
							(3)to reduce the costs of managing real
				property, including operations, maintenance, and security.
							(c)Composition
							(1)In generalThe Council shall be composed exclusively
				of—
								(A)the senior real property officers of each
				Federal agency;
								(B)the Deputy Director for Management of the
				Office of Management and Budget;
								(C)the Controller of the Office of Management
				and Budget;
								(D)the Administrator; and
								(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.
								(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.
							(3)Executive Director
								(A)In generalThe Chairperson shall designate an
				Executive Director to assist in carrying out the duties of the Council.
								(B)Qualifications; full-timeThe Executive Director shall—
									(i)be appointed from among individuals who
				have substantial experience in the areas of commercial real estate and
				development, real property management, and Federal operations and management;
				and
									(ii)serve full time.
									(d)Meetings
							(1)In generalThe Council shall meet subject to the call
				of the Chairperson.
							(2)MinimumThe Council shall meet not fewer than 4
				times each year.
							(e)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—
							(1)not later than 1 year after the date of
				enactment of this subchapter, establish a real property management plan
				template, to be updated annually, which shall include performance measures,
				specific milestones, measurable savings, strategies, and government-wide goals
				based on the goals established under section 622(5) to reduce surplus property
				or to achieve better utilization of underutilized property, and evaluation
				criteria to determine the effectiveness of real property management that are
				designed—
								(A)to enable Congress and heads of Federal
				agencies to track progress in the achievement of real property management
				objectives on a government-wide basis;
								(B)to improve the management of real property;
				and
								(C)to allow for comparison of the performance
				of Federal agencies against industry and other public sector agencies in terms
				of performance;
								(2)develop standard use rates consistent
				throughout each category of space and with nongovernmental space use
				rates;
							(3)develop a strategy to reduce the reliance
				of Federal agencies on leased space for long-term needs if ownership would be
				less costly;
							(4)provide guidance on eliminating
				inefficiencies in the Federal leasing process;
							(5)compile a list of real property assets that
				are field offices that are suitable for colocation with other real property
				assets; and
							(6)not later than 1 year after the date of
				enactment of this subchapter and annually during the 4-year period beginning on
				the date that is 1 year after the date of enactment of this subchapter and
				ending on the date that is 5 years after the date of enactment of this
				subchapter, the Council shall submit to the Director a report that
				contains—
								(A)a list of the remaining excess property,
				surplus property, and underutilized properties of each Federal agency;
								(B)the progress of the Council toward
				developing guidance for Federal agencies to ensure that the assessment required
				under section 622(9)(B) is carried out in a uniform manner; and
								(C)the progress of Federal agencies toward
				achieving the goals established under section 622(5).
								(f)ConsultationIn carrying out the duties described in
				subsection (e), the Council shall also consult with representatives of—
							(1)State, local, tribal authorities, and
				affected communities; and
							(2)appropriate private sector entities and
				nongovernmental organizations that have expertise in areas of—
								(A)commercial real estate and
				development;
								(B)government management and
				operations;
								(C)space planning;
								(D)community development, including
				transportation and planning; and
								(E)historic preservation.
								(g)Council resourcesThe Director and the Administrator shall
				provide staffing, and administrative support for the Council, as
				appropriate.
						624.Federal real property inventory and
				database
						(a)In generalNot later than 1 year after the date of
				enactment of this subchapter, the Administrator shall establish and maintain a
				single, comprehensive, and descriptive database of all real property under the
				custody and control of all Federal agencies.
						(b)ContentsThe database shall include—
							(1)information provided to the Administrator
				under section 622(9)(B); and
							(2)a list of real property disposals
				completed, including—
								(A)the date and disposal method used for each
				real property;
								(B)the proceeds obtained from the disposal of
				each real property;
								(C)the amount of time required to dispose of
				the real property, including the date on which the real property is designated
				as excess property;
								(D)the date on which the property is
				designated as surplus property and the date on which the property is disposed;
				and
								(E)all costs associated with the
				disposal.
								(c)Accessibility
							(1)CommitteesThe database established under subsection
				(a) shall be made available on request to the Committee on Homeland Security
				and Governmental Affairs and the Committee on Environment and Public Works of
				the Senate and the Committee on Oversight and Government Reform and the
				Committee on Transportation and Infrastructure of the House of
				Representatives.
							(2)General
				publicNot later than 3 years
				after the date of enactment of this subchapter and to the extent consistent
				with national security, the Administrator shall make the database established
				under subsection (a) accessible to the public at no cost through the website of
				the General Services Administration.
							625.Limitation on certain leasing
				authorities
						(a)In generalExcept as provided in subsection (b), not
				later than December 31 of each year following the date of enactment of this
				subchapter, a Federal agency with independent leasing authority shall submit to
				the Council a list of all leases, including operating leases, in effect on the
				date of enactment of this subchapter that includes—
							(1)the date on which each lease was
				executed;
							(2)the date on which each lease will
				expire;
							(3)a description of the size of the
				space;
							(4)the location of the property;
							(5)the tenant agency;
							(6)the total annual rental rate; and
							(7)the amount of the net present value of the
				total estimated legal obligations of the Federal Government over the life of
				the contract.
							(b)ExceptionSubsection (a) shall not apply to—
							(1)the United States Postal Service;
							(2)the Department of Veterans Affairs;
				or
							(3)any other property the President excludes
				from subsection (a) for reasons of national security.
							626.Expedited disposal pilot program
						(a)EstablishmentThe Director shall establish a pilot
				program to dispose of, by sale, transfer, or other means of disposal, any
				surplus property.
							(1)Properties for expedited disposal
								(A)In generalOn an annual basis, the Director may
				authorize the expedited disposal of not more than 200 surplus
				properties.
								(B)PriorityIn determining which properties to dispose
				of, the Director shall give priority to surplus properties that have the
				highest fair market value and the greatest potential for disposal.
								(C)Costs associated with disposal
									(i)In generalThe Administrator may obligate an amount to
				pay any direct and indirect costs under section 572 related to identifying and
				preparing properties to be reported as excess property by a Federal
				agency.
									(ii)ReimbursementAn amount obligated under clause (i) shall
				be paid from the proceeds of any sale of real property under this
				subsection.
									(iii)Net proceedsNet proceeds shall be distributed under
				subsection (b).
									(D)Maximum net proceedsAny real property authorized to be disposed
				of by sale of under subparagraph (A) shall disposed of in a manner that, as
				determined by the Administrator in consultation with the head of the applicable
				Federal agency, is structured and marketed to maximize the value to the Federal
				Government.
								(E)Monetary proceeds requirementSurplus property may be disposed of under
				this section only if disposal of the property will generate monetary proceeds
				to the Federal Government that—
									(i)exceed the costs of disposal of the
				property; and
									(ii)are not less than 90 percent of fair market
				value.
									(2)Applicability of certain lawAny expedited disposal of real property
				conducted under this section shall not be subject to—
								(A)any section of An Act Authorizing the
				Transfer of Certain Real Property for Wildlife, or other Purposes (16 U.S.C.
				667b);
								(B)sections 107 and 317 of title 23;
								(C)sections 545(b)(8), 550, 553, 554, and
				1304(b);
								(D)section 501 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411);
								(E)section 47151 of title 49; or
								(F)section 13(d) of the Surplus Property Act
				of 1944 (50 U.S.C. App. 1622(d)).
								(3)EffectExcept as provided in paragraph (2),
				nothing in this subchapter terminates or in any way limits the authority of any
				Federal agency under any other provision of law to dispose of real
				property.
							(b)Use of proceeds
							(1)In generalOf the proceeds received from the disposal
				of any real property under this subchapter—
								(A)not less than 80 percent shall be returned
				to the general fund of the Treasury for debt reduction;
								(B)the lesser of 18 percent or the share of
				proceeds otherwise authorized to be retained under law shall be retained by the
				Federal agency that has custody and is accountable for the real property,
				subject to paragraph (2);
								(C)not greater than 2 percent shall be made
				available to carry out section 627, subject to annual appropriations;
				and
								(D)any remaining share of the proceeds shall
				be returned to the general fund of the Treasury for Federal budget deficit
				reduction.
								(2)Limitation on use of proceedsAny proceeds retained by Federal agencies
				under this section shall be—
								(A)deposited into the appropriate real
				property account of the Federal agency that had custody and accountability for
				the real property, with the funds expended only as authorized in annual
				appropriations Acts;
								(B)used—
									(i)by not later than 2 years after the date of
				disposal of the real property; and
									(ii)only for activities relating to Federal
				real property asset management and disposal; and
									(C)if not used by the date described in
				subparagraph (B)(i), shall be deposited in the Treasury and used for Federal
				budget deficit reduction.
								(c)Public benefit
							(1)ConveyanceExcept as provided in paragraph (2), if a
				real property authorized to be disposed of under subsection (a) has not been
				disposed of by the date that is 2 years after the date the property is listed
				for sale, the Director, in consultation with the Administrator and the
				Secretary of Housing and Urban Development, may consider a request from the
				disposing Federal agency that the real property be conveyed to State and local
				governments or nonprofit organizations for various public purposes or uses as
				permitted by applicable law.
							(2)Predominant use and size standards
								(A)In generalAny real property authorized to be disposed
				of under subsection (a) shall not be conveyed under paragraph (1) if—
									(i)the predominant use of the property is not
				for housing; and
									(ii)(I)the area of the property is not less than
				25,000 square feet; or
										(II)the appraised fair market value of the
				property is greater than $1,000,000.
										(B)Appraised fair market valueThe appraised fair market value described
				in subparagraph (A)(ii)(II) shall be determined by the Federal agency with
				custody or control of the property, in consultation with the Administrator and
				standard appraisal practice.
								(d)Enforcement
							(1)Increase in size of inventoryExcept as provided in paragraph (2), if a
				Federal agency fails to make available for public sale the real property
				authorized to be disposed of under subsection (a) by the date that is 18 months
				after the date on which the authorization is made under subsection (a), that
				Federal agency, except for specific exceptions promulgated by the Director,
				shall not increase the size of the civilian real property inventory, unless the
				square footage of the increase is offset, within an appropriate time as
				determined by the Director, through consolidation, colocation, or disposal of
				another building space from the inventory of that Federal agency.
							(2)ExceptionParagraph (1) shall not apply to a Federal
				agency that acquires any real property not under the administrative
				jurisdiction of the Federal Government, by sale or lease, until the Director
				submits a certification to Congress of the disposal of all of those surplus
				properties.
							(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 5 years after the date of enactment of this
				subchapter.
						627.Homeless assistance grants
						(a)DefinitionsIn this section:
							(1)Eligible nonprofit
				organizationThe term
				eligible nonprofit organization means a nonprofit organization
				that is a representative of the homeless.
							(2)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section shall not
				apply.
							(3)Permanent housingThe term permanent housing has
				the meaning given the term section 401 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11360).
							(4)Private nonprofit
				organizationThe term
				private nonprofit organization has the meaning given the term in
				section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11360).
							(5)Representative of the
				homelessThe term
				representative of the homeless has the meaning given the term in
				section 501(i) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11411(i)).
							(6)SecretaryThe term Secretary means the
				Secretary of Housing and Urban Development.
							(7)Transitional housingThe term transitional housing
				has the meaning given the term in section 401 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11360).
							(b)Grant authority
							(1)In generalTo the extent amounts are made available
				under section 626(b)(1)(B) for use under this section, the Secretary shall make
				grants to eligible private nonprofit organizations through the continuum of
				care program established under subtitle C of title IV of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11381 et seq.), to purchase real property
				suitable for use to assist the homeless in accordance with subsection
				(c).
							(2)Terms and conditionsExcept as otherwise provided in this
				section, a grant under this section shall be subject to the same terms and
				conditions as a grant under the continuum of care program established under
				subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11381 et seq.).
							(c)Use of properties for housing or shelter
				for the homeless
							(1)Eligible usesAn eligible private nonprofit organization
				that receives a grant under subsection (b) shall use the amounts received only
				to purchase or rehabilitate real property for use to provide permanent housing,
				transitional housing, or temporary shelter to the homeless.
							(2)Term of useThe Secretary may not make a grant under
				subsection (b) to an eligible private nonprofit organization unless the
				eligible private nonprofit organization provides to the Secretary such
				assurances as the Secretary determines necessary to ensure that any real
				property purchased or rehabilitated using amounts received under the grant is
				used only for the uses described in paragraph (1) for a period of not less than
				15 years.
							(d)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to eligible private nonprofit organizations
				that operate within areas in which Federal real property is being sold under
				the disposal program authorized under section 626.
						(e)RegulationsThe Secretary may promulgate such
				regulations as are necessary to carry out this
				section.
						.
		4.Report of the Comptroller General
			(a)DraftNot later than 3 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a draft report on the expedited disposal pilot program
			 established by the amendments made by section 3.
			(b)FinalNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the expedited disposal pilot program
			 established by the amendments made by section 3.
			5.Technical and Conforming
			 AmendmentThe table of
			 sections for chapter 5 of subtitle I of title 40, United States Code, is
			 amended by inserting after the item relating to section 611 the
			 following:
			
				
					SUBCHAPTER VII—Property management and expedited disposal of
				real property
					621. Definitions.
					622. Duties of Federal agencies.
					623. Establishment of a Federal Real Property
				Council.
					624. Federal real property inventory and database.
					625. Limitation on certain leasing authorities.
					626. Expedited disposal pilot program.
					627. Homeless assistance
				grants.
				
				.
		
